                   Case 1:19-cv-06642-PGG Document 45 Filed 02/18/20 Page 1 of 1




                                                   State of New Jersey
PHILIP D. MURPHY                                OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                                  DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                        DIVISION OF LAW
SHEILA Y. OLIVER                                           25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                                PO Box 112                                                 Director
                                                       TRENTON, NJ 08625-0112


                                                       February 18, 2020

       BY ECF

       The Honorable Paul G. Gardephe
       United States District Judge
       United States Courthouse
       40 Foley Square
       New York, NY 10007

                  Re:    Village of Scarsdale v. Internal Revenue Service et al., No. 19 Civ. 6654 (PGG);
                         State of New Jersey et al. v. Mnuchin et al., No. 19 Civ. 6642 (PGG)

       Dear Judge Gardephe:

               This Office represents the State of New Jersey in State of New Jersey et al. v. Mnuchin,
       No. 19 Civ. 6642. I am writing on behalf of the Plaintiffs in the two above-captioned matters to
       request a supplemental briefing schedule for third-party amicus curiae briefs. Plaintiffs request
       that any third-party amicus curiae briefs, as well as motions for leave to file those briefs, be filed
       by Friday, February 28, 2020. The Government has no objection to this schedule.

               Plaintiffs’ opposition to defendants’ motions and plaintiffs’ cross-motion for summary
       judgment is currently due this Friday, February 21, 2020. The Government’s reply in support of
       its motions and its opposition to Plaintiffs’ cross-motion is due by March 20, 2020, and
       Plaintiffs’ reply is due by April 10, 2020. Plaintiff’s request would not alter this schedule.

                  We thank the Court for its consideration of this request.

                                                     Respectfully,

                                                     GURBIR S. GREWAL
                                                     ATTORNEY GENERAL OF NEW JERSEY

                                             By:     /s/ Glenn J. Moramarco
                                                     Glenn J. Moramarco
                                                     Assistant Attorney General



                                HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-3232 • FAX: (609) 292-0690
                           New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
